The opinion of the court was delivered by
Hoyt, J.
The record in this case shows that the notice of appeal was given before final judgment had been entered against all of the defendants who had appeared in the action. Founded upon this fact, respondents move the court to dismiss the appeal. The motion must be granted. If we consider the case as a single one as between the plaintiffs and all of the defendants, an appeal could not be taken until there had been a final disposition of the issues as to all the defendants who had appeared in the action. If treated as separate actions between the plaintiffs and each *26of the defendants, there should have been separate appeals. It follows that, however we construe the record, the appeal taken was ineffectual.
Dunbar, C. J., and Scott, Anders and Stiles, JJ., concur.